Case 1:19-cv-02594-RM-SKC Document 93-1 Filed 12/26/19 USDC Colorado Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

 Civil Action No.:

 UNITED STATES SECURITIES
 AND EXCHANGE COMMISSION,

                        Plaintiff,

                        v.

 MEDIATRIX CAPITAL INC., et al.,

                        Defendants,

 and

 MEDIATRIX CAPITAL FUND LTD.,et al.,


                        Relief Defendants.


       DECLARATION OF KIMBERLY L.FREDERICK IN SUPPORT OF PLAINTIFF
        SECURITIES AND EXCHANGE COMMISSION'S MOTION IN SUPPORT OF
                            PROPOSED ORDER


         I, KIMBERLY L. FREDERICK,do hereby declare under penalty of perjury, in

 accordance with 28 U.S.C. § 1746,that the following is true and correct, that I am over 18 years

 of age, and I am competent to testify to the matters stated herein:

         1.     I am an attorney and have been licensed in Colorado since June 12,2010. I am

 employed in the Division ofEnforcement in the Denver Regional Office ofthe Securities and

 Exchange Commission("SEC")and hold the title of Assistant Regional Director.

         2.     Among other things, the federal securities laws authorize the SEC to conduct
Case 1:19-cv-02594-RM-SKC Document 93-1 Filed 12/26/19 USDC Colorado Page 2 of 4




 investigations to determine whether the federal securities laws have been violated and to bring

 civil actions before the United States District Courts to enforce and secure compliance with those

 laws.

         3.      As part of my job duties, I am responsible for supervising investigations into

 potential violations ofthe federal securities laws.

         4.      I supervised the investigation into a matter captioned In the Matter ofMediatrix

 Capital Inc.(D-03809)that resulted in the SEC authorizing the filing ofthis action.

         5.      In connection with the Defendants' Unopposed Motion Directing Brokers to

 Close Positions and Request for Expedited Ruling(ECF # 41)filed October 24, 2019, and

 related filings, including the Court's Minute Order of December 9, 2019, directing "Plaintiff and

 Defendants to file jointly a proposed order on or before January 9, 2020, or, in the event they are

 unable to agree on a proposed order, to file proposed orders separately by that date"(ECF # 79),

 I and other SEC staff reached out, through the SEC's Office of International Affairs, to the

 Central Bank of Armenia("CBA")to obtain its position on the "set-off issue" raised by Equiti

 Capital UK Limited ("Equiti UK")and Equiti Armenia CJSC ("Equiti AM"and together with

 Equiti UK,"Equiti")(see ECF # 44).

         6.     I and other SEC staff participated in telephonic discussions with staff from the

 CBA on December 13 and 20, 2019.

         7.     In addition, through our Office of International Affairs, SEC staff forwarded to

 the CBA staff copies of the following filings made in this litigation: ECF ## 27, 30, 41,44(with

 exhibits), 50, 51, 53, and 79.




                                                 2
Case 1:19-cv-02594-RM-SKC Document 93-1 Filed 12/26/19 USDC Colorado Page 3 of 4




                 During the December 20, 2019 call, SEC staff were told that the CBA is in the

  process ofinvestigating Equiti's compliance with Armenian law, specifically CBA Regulation

 4/07, Part 82("Part 82"), which was enacted on January 1 S, 2019; that the purpose of Part 82

  was to protect investors; that notice was provided to Equiti ofthe enactment of Part 82; and that

 Equiti was required to comply with Part 82 by, at the latest, March 1, 2019.

           9.    Part 82 provides that: "When providing services related to leveraged transactions,

 including Forex transactions, investment services providers shall ensure that the loss of the

 customer is no more than the pre-invested minimum collateral (margin)invested by him or her."

           10.   During the December 20, 2019 call, SEC staff were told by the CBA staff that

 while the CBA will not have a final official position until it completes its administrative

 procedures as to Equiti, which will take some time, at this time, they do not believe that Equiti is

 or has been in compliance with Part 82 since it was enacted. The CBA staff stated that currently

 they do not believe the set-off agreement is suitable to meet compliance with Part 82. For that

 reason, the CBA believes it is irrelevant whether open positions in Equiti UK or Equiti AM

 remain open or closed and the CBA does not object to Defendants' request to have the positions

 closed.

           11.   During the December 20, 2019 call, the CBA staff also stated that because Equiti

 AM was notified that it was required to comply with CBA Regulation 4/07, Part 82 as of March

 1,2019, it believes, at this time, that the July 25, 2019 set-off agreement, even if it were in

 compliance with Part 82 when enacted, left Equiti out of compliance from March 1, 2019 until

 July 25, 2019, to the extent Equiti AM had a negative balance during this time.

           12.   As part of its initial investigation, the SEC staff obtained brokerage records
Case 1:19-cv-02594-RM-SKC Document 93-1 Filed 12/26/19 USDC Colorado Page 4 of 4




 including statements and account authority information for the Blue Isle Markets Inc. accounts at

 Equiti AM,Account Numbers xx013, xx021, xx023, and xx029 (the "Equiti AM Accounts")

 The Equiti AM records currently in the staffs possession do not have daily account balances, but

 only show the total as of the last day of each month.

            13. I supervised a SEC Division of Enforcement accountant who analyzed the Equiti

 AM Accounts.

            14. A review of the Equiti AM records currently in the SEC staff's possession shows

 that the account balance for Equiti AM was negative at least some portion of time between

 March 1, 2019 and July 25, 2019. These records show that the account balance was negative as

 of the last day of February 2019 and as of the last day of May 2019.

            15. Lastly, during the December 20,2019 call, the CBA staff stated that even were

 the Equiti UK accounts acting as collateral for the Equiti AM account, it knew of no reason why

 the Equiti UK positions could not be closed if the resulting cash remained in the account.

        Dated: December 20, 2019
                                                  ,,

                                              Kimberly L. Frede 'ck
                                              Assistant Regio Director
